 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT C. WILLIAMS,                                No. 1:17-cv-00916-DAD-SAB
12                       Plaintiff,
13           v.                                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DENYING
14    GERARDO ALCALA, et al.,                            PLAINTIFF’S MOTION TO AMEND THE
                                                         COMPLAINT
15                       Defendants.
                                                         (Doc. No. 40, 59, 61)
16

17

18          Plaintiff Robert C. Williams is proceeding pro se and in forma pauperis in this civil rights

19   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 31, 2018, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s motion to amend his complaint be denied. (Doc. No. 59.) The

23   findings and recommendations were served on the parties and contained notice that any

24   objections thereto were to be filed within twenty-one days after service. (Id. at 5.) Plaintiff filed

25   objections on September 13, 2018. (Doc. No. 61.)

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

27   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

28   objections, the court finds the findings and recommendations to be supported by the record and
                                                        1
 1   by proper analysis.

 2           In moving to amend his complaint, plaintiff seeks to add allegations that defendants

 3   conspired and retaliated against him because of his complaint against an unidentified officer, and

 4   that this retaliation took the form of using excessive force against him. Specifically, plaintiff

 5   seeks to add allegations that on October 21, 2015, he filed a complaint about a clinical staff

 6   member. (Doc. No. 40 at 7–8.) In his objections, plaintiff states that he seeks to add these

 7   allegations to his complaint in this case for two reasons. First, he wishes to establish the

 8   defendants’ state of mind when they used excessive force against him on October 21, 2015.

 9   (Doc. No. 61 at 2.) Second, he seeks to use these facts to allege a new claim for conspiracy

10   and/or retaliation.

11           With respect to defendants’ state of mind, the court finds that leave to amend must be

12   denied because it would unduly delay this litigation. See Eminence Capital, LLC v. Aspeon, Inc.,

13   316 F.3d 1048, 1052 (9th Cir. 2003). The undersigned has already concluded that plaintiff’s

14   complaint states a cognizable claim for excessive use of force. (Doc. No. 24 at 3.) No further

15   factual allegations in the complaint are therefore required to support this claim, and granting leave

16   to amend would serve only to delay resolution of this matter without any corresponding benefit.

17   Regarding any additional claims plaintiff seeks to now allege, the assigned magistrate judge

18   found that these additional allegations, even if credited, would not state a cognizable claim for

19   relief, either as to claims of conspiracy or retaliation. Plaintiff’s objections do not call those

20   conclusions into question.
21           Accordingly:

22           1.      The findings and recommendations issued on August 31, 2018 (Doc. No. 59) is

23                   adopted in full; and

24           2.      Plaintiff’s motion to amend the complaint (Doc. No. 41) is denied.

25   IT IS SO ORDERED.
26
         Dated:     November 27, 2018
27                                                       UNITED STATES DISTRICT JUDGE

28
                                                         2
